Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Richard Darby, Appellant                                Appeal from the 102nd District Court of
                                                         Bowie County, Texas (Tr. Ct. No. 14-F-
 No. 06-15-00044-CR            v.                        00179-102).         Memorandum Opinion
                                                         delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee                            Morriss and Justice Carter* participating.
                                                         *Justice Carter, Sitting by Assignment.

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect appellant’s plea of
guilt and to reflect a conviction against Richard Taylor Darby, III. As modified, the judgment of
the trial court is affirmed.
        We note that the appellant, Richard Darby, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED OCTOBER 30, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk